DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l).  Lines, numbers and letters are not uniformly thick and well defined, clean and durable, and black (poor line quality), Figs. 1-18.
In Fig. 2, the lead line for reference character 26 should point to the connecting section and not the body.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "there is a slight gap between the first abutting surface and the third contact surface" in line 4, rendering the claim indefinite. As disclosed the gap is defined between the first abutting surface and the first contact surface. The language as written is improper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    520
    333
    media_image1.png
    Greyscale
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (9,114,511) in view of Kilness (3,393,780).
 Wang meets all of the limitations of claim 1, i.e., a ratchet tool, comprising a base 10 having a rail step defined by trough 12; a ratchet body 40 having an inner circular surface 41 which has a plurality of teeth 42 formed thereon; a switching member 30 located on the rail Fig. 1, wherein the switching member is ratcheting selection of pawl; the switching member comprises a first connecting portion 31; a pawl member 20 having a plurality of ratchet teeth 21, a first abutting portion inclined surface abutting 11, Fig. 4, a second abutting portion inclined surface abutting 11, Fig. 4, and a second connecting portion 22, wherein the second connecting portion and the first connecting 
    PNG
    media_image2.png
    209
    270
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    188
    243
    media_image3.png
    Greyscale
portion are connected to each other; when the switching member moves to the first position Fig. 4, the switching member drives the pawl member to pivotally rotate to a third position engaged, so that the ratchet teeth mesh with the teeth, and the first abutting portion abuts against the base so that the ratchet body is able to rotate only in a first rotation direction ratchets in opposite direction; when the switching member moves to the second position Fig. 6, the switching member drives the pawl member to pivotally rotate to a fourth position engaged, so that the ratchet teeth mesh with the teeth, and the second abutting portion abuts against the base so that the ratchet body is able to rotate only in a second rotation direction ratcheting action; the first rotation direction and the second rotation direction are opposite directions, except for a linearly actuating switch that is in the rail. 
Kilness teaches a reversible ratchet in which in one embodiment the switch 17 is rotatable Fig. 1 and in an alternative embodiment the switch is linearly actuated Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wang with the linearly actuated switch as taught by Kilness for an alternative means of switching the driving direction. Note that linear actuating switch and the shift pin would be on the rail under the pawl to engage the ratchet teeth of the body.
Regarding claim 2, PA (prior art, Wang modified by Kilness) meets the limitations, i.e., the ratchet tool of claim 1, wherein the first connecting portion of the switching member has a first abutting surface one side of central section of 50, a second abutting surface another side of center section of spring 50, and a third abutting surface nose; the second connecting portion of the pawl member has a first contact surface one side of 51, a second contact surface another side of 51, a third contact surface bottom LF corner of groove 51, and a fourth contact surface bottom RT corner of groove 51; when the pawl member is pivotally rotated to the third position, the first abutting surface is close to the first contact surface modified tool, Fig. 4 of Wang, and the second abutting surface is close to the third contact 12surface; when the pawl member is pivotally rotated to the fourth position, the first abutting surface is close to the second contact surface, and the third abutting surface is close to the fourth contact surface modified tool, Fig. 6 of Wang.
Regarding claim 10, PA meets the limitations, i.e., the ratchet tool of claim 1, wherein the switching member 50 has a first accommodating groove 53 and a second accommodating groove 54; a positioning device end legs of 50 is provided on the rail; when the switching member moves to the first position, the positioning device abuts against the first accommodating groove; when the switching member moves to the second position, the positioning device abuts against the second accommodating groove Fig. 4.
Regarding claim 12, PA meets the limitations, i.e., the ratchet tool of claim 1, wherein one of the first connecting portion and the second connecting portion is a polygonal column central section 50, while the other is a polygonal hole groove 51.

Claims 3 and 5 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 2 above, and further in view of Huang (7,444,904).
PA (prior art, Wang modified by Kilness) as applied to claim 2 meets all of the limitations of claim 3, as best understood, except for disclosing third and fourth contact surfaces and abutting surfaces due to different shape of groove 51.

    PNG
    media_image6.png
    509
    289
    media_image6.png
    Greyscale
Wang teaches a ratchet mechanism having connecting portions 63, 53 formed in the switch and pawl defining a triangularly shaped opening in which a width of a third contact surface right side of 53 is greater to allow movement than a width of a second abutting surface right side of 63, and a width of a fourth contact surface left side of 53 is greater than a width of a third abutting surface left side of 63; when the pawl member is in the third position, there is a slight gap between a first abutting surface upper side of 63 and a first contact surface corner of upper and right sides 53, and there is a slight gap between the second abutting surface right side of 63 and the third contact surface right side of 53; when the pawl member is in the fourth position, there is a slight gap between the first abutting surface upper side of 63 and the second contact surface corner of upper and left side of 53, and there is a slight gap between the third abutting surface left side of 63 and the fourth contact surface left side of 53. Note that if there are no gaps, the parts would be in a press-fit coupling and no movement would be allowed. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the groove and prong shaped as taught by Huang for a better to provide a stope to prevent separation of parts and/or as an alternative means of achieving the same results.
Regarding claim 5, PA (prior art, Wang modified by Kilness and Huang) meets the narrative language, i.e., the ratchet tool of claim 3, wherein the first connecting portion 63 has an interval surface bottom curved corner which is between and adjacently connected to the second abutting surface and the third abutting surface; when the pawl member is in the third position, a space is spaced apart between an area of the third contact surface right side of 53 that is not close to the second abutting surface right side of 63 and the interval surface bottom curved corner; when the pawl member is in the fourth position, a space is spaced apart between the interval surface and an area of the fourth contact surface left side of 53 that is not close to the third abutting surface left side of 63.

Allowable Subject Matter
Claims 6-9, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Main and McDonald similar tool with pivoting switch ready for modification per Kilness are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 29, 2022							Primary Examiner, Art Unit 3723